 SAGINAW EDUCATION ASSN.Saginaw Education AssociationandMichigan Exec-utiveDirectorsandMichigan Education. Asso-ciation,'Party in Interest. Case 7-CA-29383April 19, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTOn December 15, 1989, Administrative LawJudge Wallace H. Nations issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed withthe Board his brief to the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SaginawEducation Association, Saginaw, Michigan, its offi-cers,agents,and representatives, shall take theaction set forth in the Order.Linda Rabin, Esq.,for the General Counsel.Allen J. Kovinsky, Esq.,of Southfield,Michigan, for theRespondent.Robert E. Day, Esq.,of Detroit, Michigan, for the Charg-ing Party.James A. White, Esq.,of Okemos, Michigan for the Partyin Interest.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.Based upon a charge filed June 15, 1989, by the Michi-gan Executive Directors Association (MEDA or Charg-ing Party), the Regional Director for Region 7 issued acomplaint on July 10, 1989, which alleges that SaginawEducation Association (SEA or Respondent) on or aboutMay 26, 1989, withdrew recognition from the ChargingParty and refused thereafter to bargain with the Charg-ing Party, in violation of Section 8(a)(1) and (5) of theNational Labor Relations Act (Act). The Respondent bystipulationsmade at the hearing held herein admits thejurisdictional allegations of the complaint.Hearing was held in this matter in Detroit, Michigan,on October 17, 1989. Briefs were received from the par-ties on or about November 17, 1989. Based upon theentire record, including may observation of the demean-or of the witnesses, and after consideration of the briefs,Imake the followingFINDINGS OF FACT1.JURISDICTION259Respondent Saginaw Education Association is a labororganization representing public school employees in andaround Saginaw, Michigan. Party in Interest MichiganEducation Association (MEA) is a labor organizationrepresenting public school employees throughout theState of Michigan. It is admitted and I find that both Re-spondent and the Party in Interest are now, and havebeen at all times material to this proceeding, employersengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDCharging Party Michigan Executive Directors Asso-ciation is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts and Issues PresentedThe facts in this proceeding are relatively undisputedand most were stipulated. In 1984, the Regional Directorfor Region 7 issued a Decision and Direction of ElectioninCase 7-RC-16868 in which he found the SEA, aLocalOptionCoordinatingCouncil(LOCC) of theMichigan Education Association,was ajoint employerwithMEA and its various local option coordinatingcouncils, in respect to employees known variously as ex-ecutive directors or Uni-Serv directors. Neither SEA norany other party to the 1984 representation case took ex-ceptions to the Regional Director's decision.Pursuant tothe conduct of a secret-ballot election, the ChargingParty,MichiganExecutiveDirectorsAssociation,became the certified bargaining representative of all localoption Uni-Serv directors employed by MEA and itsLOCC's.The ultimate question for decision is whether Re-spondent violatedthe Actwhen on about May 25, 1989,it renounced future participation in the established joint-employer bargaining relationship as of August 31, 1989,and ceased recognizing Charging Party as the exclusiverepresentative of its bargaining unit employees.The cor-ollary question involved herein is whether Respondent isbarred from litigating the issue of the appropriateness ofthe bargaining unit as a defense for its withdrawal of rec-ognition from MEDA.As noted above,the parties entered into a stipulationregarding most relevant facts. This stipulation, as modi-fied on the record,is set out below:MEASEAGlossary of AcronymsMichigan EducationAssociationSaginaw EducationAssociationEAEducation AssociationESPEducation SupportPersonnel298 NLRB No. 36 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDASOAssociate Staff OrganizationPSAProfessional StaffOrganizationUSOUnited Staff OrganizationMEDAMichigan ExecutiveDirectors AssociationSSAService Staff AssociationMESPAMichigan EducationSupport Personnel Assn.CCCoordinating CouncilLOCLocal Option CoalitionSOCCState Option CoordinatingCouncilLOCCLocal Option CoordinatingCouncilEDExecutive Director (Uni-Serv Director)MEDNAMichigan Education DataNetwork Assn.Structure of MEA1.MEA is a labor organization that representsMichigan teachers in collective bargaining with thevarious school districts throughout the state.2.Various support personnel, e.g., bus drivers,cafeteriaworkers, etc., were formerly representedby MESPA.3.Since 1981-82, MEA has assumed representa-tion functions previously performed by MESPA.MESPA has become a part of MEA, and the sup-port personnel thus serviced are referred to as ESPmembers (educational support personnel).4.Currently,MEA has some 82,000 teachermembers and some 15,000 ESP members.5.MEA has numerous affiliates, known as localeducation associations (local EAs), which representteachers and also, where they are unionized, ESPworkers.6. SEA is one such local affiliate of MEA. It rep-resents teachers employed by the Saginaw schooldistrict.SEA does not represent ESP workers inthe Saginaw schools.Development of the Uni-Serv Program1.MEA and its parent body, the National Educa-tionAssociation (NEA) developed the Uni-Servprogram in or around 1969-70.(a) The goal was to make union representativesmore accessible to rank and file members.(b)Under the program, positions known as"Uni-Serv Directors" or "Executive Directors"were created. These Executive Directors are thebargaining unit employees at issue in this case.SEA employed a person in the position of an EDprior to the development of the Uni-Serv Pro-gram, calling that person an "Executive Secre-tary."(c)The strategy was to have on ED availableto service every 900 rank and file members.2.Organizationally, this was implemented by di-viding the local education associations (EAs) intogroups called coordinating councils (CCs). Theobject was to have at least 900 members (i.e. teach-ers,ESP workers) in each coordinating council.Local EAs which represented at least 900 membersbecame coordinating councils in and of themselves.Local EAs which represented fewer than 900 mem-bers were grouped together with other EAs so thattogether they would constitute a single coordinatingcouncil servicing at least 900members.3.MEA's governing body decides how to grouplocal EAs into coordinating councils. These group-ings may change over time. There is 1 ED positionfor each 900 members. Thismeans thatsome co-ordinating councils employ I ED, and some employmore than 1, though the additional ED will be paidat the coordinating council's, expenseunless thereare more than 1800 members in the group.4.At least some local EAs expresseda desire, inthe face of the Uni-Serv program's development, topreserve some degree of local autonomy. Thus werecreated thestate andlocal options.(a)Each coordinating council chooses whether itwishes to be a state-option or local-option coordi-nating council.(b)The differences between SOCCs andLOCCs involve the nature of the relationship be-tween each and MEA, as well as the amount ofcontrol that each exercises over their respectiveexecutive directors in terms of the employmentrelationship.(c)The granting of this option prompted theevolution of different collective-bargaining histo-ries for the SOCC and LOCC personnel.(d)All EDs who serve a SOCC are employedby the MEA. All EDs who serve a LOCC areemployed jointly by the MEA and the LOCCthey serve, pursuant to the Decision of the Re-gional Director in Case No. 7-RC-16868.5.Since in or around 1975, most LOCCs havebeen in an umbrella group or coalition known asLOC.6.Currently, there are 100 EDs, 71 of whombelong to SOCCs and 29 of whom belong toLOCCs. There are 49 SOCCs and 21 LOCCs.Eleven LOCCs, including the SEA employ onlyone ED each.7.All SOCCs and LOCCs are asked by MEA tosign yearly contracts with MEA in which the coun-cilsagree to follow the Uni-Serv guidelines andMEA agrees to furnish financial and otherassist-ance to help the councils carry out their representa-tional duties.8.All LOCCs sign yearly rebate agreements withtheMEA, in which MEA pledges to rebate to theLOCCs the monies they expend for wages, officerental, equipment, and the like. These rebate agree-mentsset forth the number of EDs and support staffpersons for whom the LOCC will receive rebates.MEA pays the EDs itself and charges the local or-ganizations therefor. SAGINAW EDUCATIONASSN.2619.Some SOCCsand LOCCsshare office spaceand clerical employees.That is, there are some of-ficeswhich house bothSOCC and LOCCemploy-ees.10.Coordinating councils are further groupedinto"zones."Zone meetingsoccur periodically, andbring together EDs of bothSOCCs and LOCCs.Collective-BargainingHistory of SOCC andLOCCPersonnel1.Since in or around 1970, EDs employed bySOCCs have been represented, together with otherprofessionalemployees employed by MEA, byPSA.2.PSA has had successive collective-bargainingagreements with MEA covering such employees.3.EDs employed by LOCCs did not have formalrepresentationforcollective-bargainingpurposesfrom 1970 until 1984. The EDs negotiated individ-ual personal service contracts with their LOCCs.4.Between 1970 and the issuance of the decisionand direction of election noted above in 1984, therebate agreements between MEA and the variousLOCCs would arrive at wage levels to be paid toEDs by reference to the contract rates being paid toEDs employed by SOCCs under the MEA-PSAcontracts.Where individual personal service con-tracts set forth wages to be paid in excess of therates setforth in the MEA-PSA contract, theLOCC would pay for that increment itself. Thus,MEA would agree to rebate to the LOCCs onlythose amounts that it was bound to pay to EDscovered by the MEA-PSA contract.5.Although EDs employed by LOCCs had noformally recognized collective-bargaining agent,they did, benefit from the efforts of an organizationknown as MEDA.(a)MEDA originated in or around 1967.(b)MEDA never bargained contracts onbehalf of the EDs employed by the LOCCs.(c)However, MEDA did occasionally litigate"wrongful discharge" suits against LOCCs onbehalf of EDs; it intervened in arbitrations; itthreatened strikes; it collected dues through pay-rolldeductions. It engaged in these activitiesprior to the 1984 decision and direction of elec-tion resulting in MEDA's formal certification as abargaining agent.6.Clerical employees employed at MEA head-quarters and the various SOCCs are and have beenrepresented for bargaining purposes by ASO, for-merly known as SSA.7.Both PSA and ASO are constituent parts ofUSO.8.Prior to 1984, the individual personal servicecontracts covering EDs employed by LOCCs werenegotiatedby and between the EDs and theLOCCs, and neither MEDA nor MEA was a partythereto.-However, MEA would exert some influenceover such negotiations, in that the rebate agree-ments betweenMEA and the LOCCsdictated toan extent the amountsthat the LOCCswould bewilling to pay.The 1984 decision and Direction of Election inCase 7-RC-168681.The petition involved multiple parties, advanc-ing multiple positions.2.The principalissuesfor resolutionwere:whether the EDs are statutory employees, or eithersupervisors ormanagerial employees;whether asingle or joint employer relationship existed amongthe LOCCs and between them and MEA; what ap-propriateunit or unitsof EDs should be found.3.Note that at the time of the 1984 hearing, theEDs employed by the SOCCs had had a history ofbargaining through PSA. However, PSA was not aparty to the 1984 representation case.4.Note also that in 1975, on a petition filed byPSA seeking an election within an overall votinggroup of all EDs employed by the LOCCs, the Re-gionalDirector had determined at that time thatsuch an overall unit was not appropriate. This wasone of theissuesbeing litigated in 1984.5.TheRegionalDirector'sdecision issued2/29/84.In it,he found:(a)that the EDs are statutory employees;(Dec. p. 10)(b) that the LOCC's and MEA constitute jointemployers of the EDs (Dec. p. 14);(c) that the LOCCs and MEA do not form asingle employer (Dec. p. 14.);(d) that there are several appropriateunits--one consistingof the EDs employed at theSOCCs; one consisting of the EDs employed atthe LOCCs; one consisting of all EDs together.(Dec. pps. 16-18).6.The Regional Director granted a self-determi-nation election as follows:(a) voting group A (SOCCs) chose among pe-titioner USO, or MEDA, or no union;(b) voting group B (LOCCs) chose (i) whetherto be included in an overall unit with group A,and (ii)whether to be represented by USO,MEDA, or no union.7.The outcome of the election was that votinggroup (SOCCs) chose representation by USO; andvoting group B (LOCCs) chose representation byMEDA in a separate unit.8.Certification of Representative issued in favorof USO on 4/26/84, and in favor of MEDA on6/21/84.9.No exceptions to the 1984 decision and direc-tion of election were taken by any party thereto.Events Since 19841.MEA has bargainedwithMEDA as the repre-sentative of the EDs employedby the LOCCs. 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Two successive master contracts were negoti-ated prior to SEA's withdrawal of recognition fromMEDA, one for 1984-1986, and a second for 1986-1989.3.Individual personal service contracts are stillnegotiated for the EDs.(a)The terms thereof must not conflict withthe provisions of the master agreement.(b)The individual contracts must be approvedby, and executed by, MEDA and MEA as addi-tional parties.4.The grievance procedure outlined in themaster contracts includes involvement by MEDAand MEA officials at stages of the procedure. Vio-lationsof the individual contracts are grievableunder the procedures provided in the master agree-ment.5.The rebate agreements between MEA and theLOCCs have used the MEDA contract rate as thereference point which dictates the amounts whichMEA will rebate to the LOCCs for the wages ofthe EDs.6.The master agreement of 1986-1989 wasscheduled by itstermsto expire 8/31/89.7.The first negotiation session for a successoragreement was scheduled for 6/1/89 and took placeon that date.8.By letter dated 5/26/89, SEA notified MEDAand its employee, Richard Long, an ED, that it nolonger would consider itself part of the joint em-ployer grouping and would no longer recognizeMEDA as the bargaining agent for its ED as of thetermination of the master agreement 8/31/89.9.SEA is the sole local association and soleLOCC to thus repudiate the bargaining and jointemployer relationships.10.MEDA has not consented to the withdrawalof SEA from the joint employer group nor to its re-pudiationof the bargaining relationshipwithMEDA.11.The remainder of the LOCCs still belong tothe joint employer group and have just finalized anew 3-year masteragreementwith MEDA due toexpire in 1992.In addition to the foregoing stipulation, the GeneralCounsel introduced the testimony of two witnesses,Warren Culver,associateexecutive director, labor rela-tions,Michigan Education Data Network Association(MEDNA) and Thomas P. Fette, president of the Michi-gan Executive Directors Association (MEDA). Culver'sduties include bargainingwithMEDA on behalf ofMEA, of which MEDNA is a subsidiary. He testifiedthat since the inception of the Uni-Serv program, theguidelines for the number of members an ED is supposedto service has grown from 900 to about 1000 to 1100. Inthe event the group serviced by an ED dropped substan-tially below 900, MEA would reorganize and add unitsof members to the ED's group. This has happened, forexample, in the Bay City, MI LOCC where the member-ship dropped to about 500 and MEA added several otherlocal school areas to raise the membership served to anumber closer to 900. There has also been an instancewhere one ED served two LOCCs.In the Bay City situation mentioned above, the in-volved LOCC wanted to have its ED serve only itsmembers, but the MEA would not allow it to do so andstill receive the rebate which covered all or most of theED's compensation. Under the new Master Agreementwith the LOCCs,1 but not the two previousones, anLOCC seeking a new ED would have to offer inter-views to current Michigan EDs based on seniority. How-ever, they are under no obligation to hire from this se-niority list.LOCCs are supposed to follow MEA's af-firmative action guidelines in hiring EDs, but in practiceare granted waivers if requested.Some differences in the relationship between an EDand the employing LOCC which have occurred since1984 are the involvement of MEA and MEDA in thediscipline of an ED and the necessity to have an ED'scontract with a LOCC approved by MEDA and MEA.An ED's contract with a LOCC cannot abrogate anyprovisions contained in the Master Agreement betweenMEDA, MEA, and the LOCCs.Fette, in his position as president of MEDA, was di-rectly involved in the negotiations over the contract ofSEA's current ED, Richard Long. Under the terms ofthe Master Agreement, there is a period of time in whichMEA and MEDA can become involved in negotiationsbetween an ED and a LOCC if agreement is not reachedwithin a given period of time . In the particular case ofLong, there was a dispute over transportation expensesin his contract and a tentative agreement was reached,but the executive board of MEDA rejected the agree-ment.Respondent introduced over the objection of GeneralCounsel a substantial amount of testimony of Brent Par-sons, president of SEA. The testimony was allowed todetermine ifanysubstantial change in factual circum-stances had occurred since the time of taking evidenceconsidered by the Regional Director when he issued hisDecision and Direction of Election in 1984 . On cross-examination,Parsonsadmitted that no significantchanges had occurred since 1984 in the relationship be-tween MEA, SEA, SEA's executive director, and otherMichigan LOCCs, which would be relevant to a deter-mination of joint employerstatusof an ED by MEA andthe LOCCs. Given thisadmission,I believe that the ob-jection by General Counsel to this evidence is meritori-ous and such evidence is otherwise irrelevant to a properresolution of this proceeding.B. Analysis and Conclusions with Respect to the IssuesRespondent, other LOCCs, and MEA participated inthe representation case in Case 7-RC-16868, wherein theRegionalDirectordetermined thatMEA and theLOCCs, including Respondent, were joint employers oftheir employees in an appropriate unit for collective bar-1 SEA is not a party to the new agreement because of its purportedwithdrawal from the ,joint employer relationship. The agreement notesSEA's withdrawal, pending the outcome of this proceeding. SAGINAW EDUCATION ASSN.263gaining within the meaning of Section9 (b) of the Actdescribed as follows:All local option Uni-Serv directors employed bytheMichigan Education Association and its LocalOption Coordinating Councils; but excluding officeclerical employees, guards, supervisors as defined inthe Act, and all other employees.Respondent knowingly did not appeal any evidentiaryrulings made in the representation case nor did it appealthe decision of the Regional Director. Instead, it accededto the rulings and the decision and proceeded to an elec-tion. Pursuant to this election, MEDA became the certi-fied bargaining representative of all local option Uni-Serv directors employed by MEA and its LOCCs. Re-spondent thereafter bargained with MEDA as a joint em-ployer of its executive director with MEA over thetermsand conditions of employment of the ED, reachingtwo successive contracts.2 With respect to the local con-tract between it and its current ED, Long, it bargainedwith representatives of MEDA and MEA.Respondent's decision to withdraw from the joint em-ployer relationship and concurrent, refusal to recognizeand bargain with MEDA as the collective-bargainingrepresentative of its ED is based not on any factualchange in circumstances, but rather on the Board's deci-sion inWisconsin Education Assn.,292 NLRB 702 (1989).In thiscase,based on similar facts to those existing in the1984 Michigan representation proceeding, the Board re-versed a Regional Director's decision that Wisconsin'sversion of MEA and its LOCCs were joint employers ofthe EDs and found that a unit composed of the EDs em-ployed by the LOCCs was not an appropriate unit. I be-lieve Respondent's reliance on thiscaseismisplaced andits actions complained of herein therefore unlawful.Rule 102.67(f) of the Board's Rules and Regulationsstates:The parties may, at any time, waive their right torequest review. Failure to request review shall pre-clude such parties from relitigating in any relatedsubsequent unfair labor practice proceeding, anyissue which was or could have been raised in a rep-resentation proceeding.It is well settled that in the absence of newly discov-ered and previously unavailable evidence or special cir-cumstances, a respondent in a proceeding alleging a vio-lation of Section 8(a)(5) is not entitled to relitigate issuesthatwere or could have been litigated in a prior repre-sentation proceeding. SeePittsburghPlateGlassCo. v.NLRB,313U.S. 146, 162 (1941); Secs. 102.67(f) and102.63(c) of the Board's Rules and Regulations. Allissues raised by Respondent were or could have been liti-gated in the prior representation proceeding. The Re-spondent does not offer to adduce at a hearing anynewly discovered and previously unavailabLe evidence.Itdoes contend that based on the Board's decision in2 SEA did not directly participatein the bargaining sessions Its inter-estswere represented by three persons appointed by the involvedLOCCs, who joined the MEA negotiating team.Wisconsin Education Assn.,supra, the certification of thebargaining unit involved herein was erroneous and con-trary to the precedent set in that case. I disagree.Upon the filing of a representation petition, the Boardis not required to find the single most "appropriate" unit,but simply to fashion an appropriate unit. NLRA Section9(b);e.g.,Morand Bros. Beverage Co.,91NLRB 409(1950), enfd. 190 F.2d 576 (7th Cir. 1951). The latitude inthis area accorded by the statute to Regional Directorsmeansthat even given substantially similar facts, reasona-bleminds may arrive at discrepant unit determinations.Although the Regional Director in the 1984 decisioncame to a conclusion different from the Board's decisionin theWisconsincase, both the'Regional Director and theBoard analyzed the issues using the same analyticalframework. TheWisconsincase does not represent anydeparture from the Board's historic approach to commu-nity of interest and joint employer, questions. Communityof interest factors remain, inter alia, degree of functionalintegration, commonality of supervision, nature of em-ployee skills and duties, interchange and contact amongemployees, location of worksites, bargaining history, andsimilarityingeneralworking conditions and benefits.Whether a joint employer connection will be found isstill dependent upon evidence of shared control over unitemployees. TheWisconsincase neither states nor impliesany modification of precedent in these regards.The Regional Director, on the facts before him in1984, saw one particular appropriate unit; in theWiscon-sincase,the Board saw another. Significantly, had theRespondent appealed the Regional Director's decision in1984, it would have received the same analytical reviewof that decision as the Board gave to the Regional Direc-tor's decision in theWisconsincase. It is certainly possi-ble that the Board, had it been asked to review the 1984decision, would have come to the, same conclusion that itreached in theWisconsincase.The Board has announcedno change in the law or its approach to joint employerquestions in theWisconsincasewhich would indicatethat it would have ruled differently in 1984, if asked todo so. Therefore, I find no special circumstances exist inthis case, only Respondent's belated desire to have areview made of the Regional Director's 1984 decision.There is no claim that the disputed unit finding vio-latesanyexpress statutory provision or Board policy.Further, there is no support for; the proposition that 5years of bargaining history may, be erased merely be-cause the unit may be different from one which theBoard itself would have fashioned had the Board decid-ed the case ab initio. Parties execute, and a Regional Di-rector will approve, stipulated election agreements con-taining unit descriptions at variance from what the Re-gionalDirector or Board may have found. Such a policyclearly promotes efficiencies in the election process.Moreover, the more important policies of promoting in-dustrial stability and finality of judgments would befurthered by not allowing Respondent to in effect reliti-gate the 1984 decision.On the other hand, there is no showing that any salu-tary result would obtain by allowing such relitigation.Respondent has not shown that it is placed some worse 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcompetitive position vis-a-visWisconsin LOCCs. It is aunion and all that it is required to do under the currentstate of affairs is to deal with another union as the repre-sentative of its executive director, and then only in limit-ed circumstances. To allow Respondent to continue itscourse of conduct would erase 5 years of bargaining his-tory, deprive at least Respondent's executive director ofwanted and certified representation, throw into doubt thestatus of MEDA as the certified representative of all ofthe other involved executive directors, and might wellultimately deprive them of wanted representation. Such aresult surely does not further any policy of the Act ofwhich I am aware.Respondent was accorded full due process rights in1984. For whateverreason, it chose not to except to theRegionalDirector's decision. It may not now tardilyraise the same issuesas those litigated to completion in1984.This principle of collateral estoppel, codified inSection 102.67(0 of the Board's Rules and Regulations, isa necessary cornerstone of practical jurisprudence. Uponit rests the Board's ability to protect established bargain-ing relationships from constant attack. I would againnote that there has been no real change in Board lawsince 1984 as it affects this case. Had Respondent chosento take advantage of its appeal rights in 1984, it may wellhave obtained then a resultsimilar tothe Board's rulingin theWisconsincase.To wait until substantial reliancehas been placed upon the 1984 decision by all affectedparties before seeking an appeal goes completelyagainstthe letter and spirit of the Board's Rules.Finally, the Respondent argued at the hearing, thoughnot on brief, that multiemployer principles apply in thisproceeding.Multiemployer bargaining arises where em-ployers voluntarily enter into negotiations on a groupbasis.These consensualarrangements,atprescribedtimes,may be unilaterally abandoned by the subject em-ployers.A multiemployer bargaining relationship is es-tablished through voluntary conduct and does notdepend on a finding that the group of employers consti-tutesa singleintegrated enterprise, or that its constitu-ents are alter ego's or joint employers.The instant case does not present a multiemployer bar-gainingsituation. That the bargaining unit consists of theemployees of multiple nominally separate employers isthe result of litigation leading to a joint employer find-ing. Because 'the scope of the unit was not created volun-tarily, but rather by heretofore unchallenged administra-tive fiat, the unit's scope may not be altered unilaterallyby the employer-participants. That Respondent repudiat-ed the joint relationship prior to the beginning of bar-gaining over a successor agreement therefore does notcure the violation. It does not privilege unilaterallymodifying the unit any more than merely providingnoticewouldallow an employer unilaterally to excludecertain classifications from the certified or recognizedbargaining unit.For all the reasons set forth above, I find that Re-spondent has not raised any issue that is properly litiga-ble in this unfair labor practice proceeding. As Respond-ent has admitted that it unilaterally withdrew from thejoint employer relationship and after August 31, 1989, re-fused to recognize and bargain with MEDA as the certi-fied collective-bargaining representative of its employeein the appropriate unit, I find that Respondent has violat-ed Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.Respondent Saginaw Education Association andParty in InterestMichigan Education Association areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Michigan Executive Directors Association is a labororganization within the meaning of Section 2(5) of theAct.3.The following employees of the Party in Interestand its various Local Option Coordinating Councils, in-cluding Respondent, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All local option Uni-Serv directors employed bytheMichigan Education Association and its LocalOption Coordinating Councils; but excluding officeclerical employees, guards, supervisors as defined inthe Act, and all other employees.4. Since June 21, 1984, Charging Party Michigan Ex-ecutiveDirectors Association has been certified as theexclusive representative,within the meaning of Section9(a), of all of the employees in the unit described abovefor the purposes of collectivebargaining.5.Respondent has engaged in and isengagingin unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act by on or about August 31, 1989, with-drawing recognition from the Charging Party and there-after refusing to bargain in good faith with the ChargingParty as the certified collective-bargaining representativeof Respondent's employees in the appropriate unit.6.The unfair labor practices found to have been com-mitted are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent Saginaw Education As-sociation has unlawfully withdrawn recognition from andrefused to bargain in good faith with the Michigan Exec-utive Directors Association as the certified representativeof its employees in the appropriate unit, it is recommend-ed that Respondent be ordered to cease and desist there-from and to take certain affirmative action designed toeffectuate the policies of the Act.It is recommended that Respondent be ordered, on re-quest, to meet and bargain with the Charging Party asthe exclusive representative of Respondent's employeesin the unit described above with respect to rate of pay,wages, hours of employment, and other terms and condi-tions of employment.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3s If no exceptionsare filedas providedby Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedContinued SAGINAW EDUCATION ASSN.ORDERThe Respondent, Saginaw Education Association,Saginaw,Michigan, its officers, agents, and representa-tives, shall1.Cease and desist from(a)Unilaterally withdrawing recognition from and re-fusing to bargain in good faith with the Michigan Execu-tiveDirectors Association as the certified exclusive rep-resentative of Respondent's employees in the appropriateunit.(b) Inanylike or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, meet and bargain in good faith withthe Charging Party as the exclusive representative of Re-spondent's employees in the appropriate unit with re-spect to rate of pay, wages, hours of employment, andother terms and conditions of employment.(b) Post at its place of business in Saginaw, Michigan,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government265The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT unilaterally withdraw recognition fromand refuse to bargain in good faith with the MichiganExecutive Directors Association as the certified exclu-sive representative of our employees in the following ap-propriate unit:All local option Uni-Serv directors employed bytheMichigan Education Association and its LocalOption Coordinating Councils: but excluding officeclerical employees, guards, supervisors as defined inthe Act, and all other employees.WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL, on request, meet and bargain in good faithwith the Michigan Executive Directors Association asthe exclusive representative of our employees in the unitset out above with respect to rate of pay, wages, hoursof employment, and other terms and conditions of em-ployment.SAGINAW EDUCATION ASSOCIATION